Determination of Police Commissioner of the City of New York, dated March 3, 1977, dismissing petitioner, a former police officer, is unanimously modified, on the law, without costs, and without disbursements, to reduce the punishment to suspension without pay from the date of such original suspension, July 6, 1976, to a date 60 days after the order determining this proceeding, and is otherwise confirmed. Petitioner has been found guilty of fondling the breasts of two young girls without their consent at a time when he was off duty and in his own home, and at least somewhat under the influence of alcohol. He also offered $50 to the father of one of the young girls to take out the latter’s wife and drop the charges. He has been convicted of a crime in connection with the former incident for which he was sentenced to 30 days’ incarceration and 11 months’ probation. Petitioner had applied for disability retirement because of alcoholism two weeks before the incident here involved; some months after the incident, the medical board confirmed the fact of his chronic alcoholism and approved the application. Petitioner’s conduct was certainly not up to the standards that the police department has a right to require of its officers. But we think that in the present case dismissal with its concomitant loss of disability pension for an officer on the force for 16 years is "' "so disproportionate to the offense, in the light of all *597the circumstances, as to be shocking to one’s sense of fairness”.’ ” (Matter of Pell v Board of Educ., 34 NY2d 222, 233.) Concur—Silverman, J. P., Evans, Fein, Lane and Sandler, JJ.